19-12346-shl        Doc 331       Filed 08/18/20 Entered 08/18/20 17:13:11                     Main Document
                                               Pg 1 of 13

John Sordillo
CBIZ Accounting, Tax & Advisory of New York, LLC
1065 Avenue of the Americas
New York, NY 10018
Telephone: 212-790-5882
Email: john.sordillo@cbiz.com

Financial Advisors to the Chapter 11 Trustee of Liddle & Robinson, L.L.P.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
In re:                                                          :                 Chapter 11
                                                                :
LIDDLE & ROBINSON, L.L.P.,                                      :                 Case No.: 19-12346 (SHL)
                                                                :
                                                                :
                                             Debtor.            :
-----------------------------------------------------------------x

NOTICE OF MONTHLY STATEMENT OF CBIZ ACCOUNTING, TAX & ADVISORY
 OF NEW YORK, LLC FOR COMPENSATION FOR SERVICES RENDERED AND
REIMBURSEMENT OF EXPENSES INCURRED AS FINANCIAL ADVISORS TO THE
               CHAPTER 11 TRUSTEE FOR THE PERIOD
                JULY 1, 2020 THROUGH JULY 31, 2020


Name of Applicant:                                                   CBIZ Accounting, Tax & Advisory of
                                                                     New York
Authorized to Provide Services to:                                   Chapter 11 Trustee
Date of Retention:                                                   February 28, 2020, nunc pro tunc
                                                                     to January 7, 2020 [Docket No. 238]
Period for Which Compensation and
Expense Reimbursement is Sought:                                     July 1, 2020 through July 31, 2020

Amount of Compensation Requested:                                    $20,342.50
Less 20% Holdback:                                                   $4,068.50
Net of Holdback:                                                     $16,274.00
Amount of Expense Reimbursement Requested:                           $99.80
Total Compensation (Net of Holdback) and
Expense Reimbursement Requested:                                     $16,373.80
19-12346-shl     Doc 331     Filed 08/18/20 Entered 08/18/20 17:13:11           Main Document
                                          Pg 2 of 13

     In accordance with the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals, dated September 4, 2019 [Docket No. 48] (the

“Interim Compensation Order”), CBIZ Accounting, Tax and Advisory of New York, LLC (“CBIZ

NY”) hereby submits this monthly statement (the “Monthly Statement”), seeking compensation

for services rendered and reimbursement of expenses incurred as financial advisors to the Jonathan

Flaxer, Esq. (the “Trustee”), for the period from July 1, 2020 through July 31, 2020 (the

“Compensation Period”). By this Monthly Statement, CBIZ NY seeks payment in the amount of

$16,373.80, which comprises (i) 80% of the total amount of compensation sought for actual and

necessary services rendered during the Compensation Period and reimbursement of 100% of actual

and necessary expenses incurred in connection with such services.

                  SERVICES RENDERED AND EXPENSES INCURRED

   1. Attached hereto as Exhibit A-1 is a summary of CBIZ NY professionals by individual,

       setting forth the (a) name and title of each individual who provided services during the

       Compensation Period, (b) aggregate hours spent by each individual, (c) hourly billing rate

       for each such individual at CBIZ NY’s current billing rate, (d) amount of fees earned by

       each CBIZ NY professional, and (e) the adjustment for rate cap in accordance with the

       Application of the Trustee for Entry of an Order Pursuant to the Retention of CBIZ NY as

       Financial Advisor to the Chapter 11 Trustee, dated February 7, 2020 [Docket No. 224],

       ordered on February 28, 2020 [Docket No. 238], a cap in hourly rate was agreed-upon for

       $315 per hour of actual services rendered for the first 20 hours and $395 per hour for the

       remainder of the engagement.

   2. Attached hereto as Exhibit A-2 is a summary of services rendered and compensation

       sought, by project category, for the Compensation Period.
19-12346-shl    Doc 331     Filed 08/18/20 Entered 08/18/20 17:13:11            Main Document
                                         Pg 3 of 13

   3. Attached hereto as Exhibit A-3 are itemized time records of CBIZ NY professionals for

      the Compensation Period.

   4. Attached hereto as Exhibit B is a summary of expenses incurred and reimbursement

      sought, by expense type, for the Compensation Period.



                         NOTICE AND OBJECTION PROCEDURES

   5. Notice of this Monthly Statement shall be given by hand or overnight delivery upon (a)

      Jonathan L. Flaxer, Esq., Chapter 11 Trustee, Golenbock Eiseman Assor Bell & Peskoe,

      LLP, 711 Third Avenue, 17th Floor, New York, NY 10017, (b) the Debtor, Liddle &

      Robinson, L.L.P., 1177 Avenue of the Americas, 5th Floor, New York, NY 10036, (c)

      William K. Harrington, United States Trustee for Region 2, United States Department of

      Justice, Office of the United States Trustee, 201 Varick Street, Room 1006, New York, NY

      10014 Attn.: Andrea B. Schwartz, Esq. (andrea.b.schwartz@usdoj.gov) (collectively, the

      “Notice Parties”), and (d) creditors who have made appearances in the Debtor’s chapter 11

      case.

   6. Objections to this Monthly Statement, if any, must be served upon the Notice Parties, and

      by email, hand, or overnight delivery upon financial advisor to the Chapter 11 Trustee,

      CBIZ Accounting, Tax and Advisory of New York, 1065 Avenue of the Americas, 10th

      Floor, New York, NY 10018, Attn: John Sordillo (john.sordillo@cbiz.com) no later than

      July 30, 2020 at 4:00 P.M. (prevailing Eastern Time) (the “Objections Deadline”), setting

      forth the nature of the objection and the specific amount of fees or expenses at issue.

   7. If no objections to this Monthly Statement are received by the Objection Deadline, the

      Trustee shall promptly pay CBIZ NY 80% of the fees and 100% of the expenses identified

      in this Monthly Statement.
19-12346-shl   Doc 331       Filed 08/18/20 Entered 08/18/20 17:13:11       Main Document
                                          Pg 4 of 13

   8. To the extent that an objection to this Monthly Statement is received on or before the

      Objection Deadline, the Trustee shall withhold payment of that portion of this Monthly

      Statement to which the objection is directed and promptly pay the remainder of the fees

      and expenses in the percentages set forth above. To the extent such an objection is not

      resolved, it shall be preserved and scheduled for consideration at the next interim fee

      application hearing.



      Dated: August 18th, 2020
             New York, NY                               CBIZ Accounting, Tax and Advisory
                                                        of New York, LLC



                                                        /s/ John Sordillo
                                                        John Sordillo
                                                        CBIZ Accounting, Tax and Advisory
                                                        of New York, LLC
                                                        1065 Avenue of the Americas, 10th Fl
                                                        New York, NY 10018
                                                        Tel: 212-790-5882

                                                        Financial Advisors to the Chapter 11
                                                        Trustee of Liddle & Robinson, L.L.P.
19-12346-shl   Doc 331   Filed 08/18/20 Entered 08/18/20 17:13:11   Main Document
                                      Pg 5 of 13




                               Exhibit A-1
19-12346-shl      Doc 331      Filed 08/18/20 Entered 08/18/20 17:13:11                Main Document
                                            Pg 6 of 13                                        Exhibit A-1


                               Ch. 11 Trustee of Liddle & Robinson
                                   Professional Time Summary
                                July 1, 2020 through July 31, 2020




  Initial              Name                    Title                 Time
    JS      John Sordillo            Managing Director                      10.7
   MD       Mark D`Agostino          Manager                                 0.4
    PD      Patrick Donnelly         Associate                              32.4
    SB      Sally Back               Associate                               8.0
  Total                                                                     51.5


Blended Rate @ $395                  $                      395             51.5   $   20,342.50
Grand Total                                                                 51.5   $   20,342.50
19-12346-shl   Doc 331   Filed 08/18/20 Entered 08/18/20 17:13:11   Main Document
                                      Pg 7 of 13




                               Exhibit A-2
        19-12346-shl      Doc 331        Filed 08/18/20 Entered 08/18/20 17:13:11                      Main Document
                                                      Pg 8 of 13                                            Exhibit A-2

                                          Ch. 11 Trustee of Liddle & Robinson
                                 Employee Time Detail Summary by Category & Individual
                                           July 1, 2020 through July 31, 2020



                      Project Category                      Name                         Time
Case Administration - General                               Patrick Donnelly                     5.6
                                                            John Sordillo                        0.9
Case Administration - General Total                                                              6.5

Case Administration - Preparation of MOR                    Patrick Donnelly                     4.2
                                                            John Sordillo                        0.8
Case Administration - Preparation of MOR Total                                                   5.0

Asset Analysis and Recovery - Accounts Receivable & WIP     Patrick Donnelly
                                                                                                 5.7
                                                            John Sordillo                        1.0
Asset Analysis and Recovery - Accounts Receivable & WIP
                                                                                                 6.7
Total

Business Analysis - Wind Down of Operations                 Patrick Donnelly                    14.6
                                                            John Sordillo                        7.5
                                                            Sally Back                           8.0
Business Analysis - Wind Down of Operations Total                                               30.1

Recordkeeping, Bookkeeping and Accounting for the L&R       Patrick Donnelly
                                                                                                 2.3
estate
Recordkeeping, Bookkeeping and Accounting for the L&R
                                                                                                 2.3
estate Total

Tax Issues                                                  Mark D`Agostino                      0.4
Tax Issues Total                                                                                 0.4

Teleconferences/Meetings - Trustee/Counsel                  John Sordillo                        0.5
Teleconferences/Meetings - Trustee/Counsel Total                                                 0.5

Total                                                                                           51.5

Blended Rate @ $395                                         $               395.00              51.5 $     20,342.50
Grand Total                                                                                     51.5 $     20,342.50
19-12346-shl   Doc 331   Filed 08/18/20 Entered 08/18/20 17:13:11   Main Document
                                      Pg 9 of 13




                               Exhibit A-3
  19-12346-shl               Doc 331                  Filed 08/18/20 Entered 08/18/20 17:13:11                                                            Main Document
                                                                                                                                                                  Exhibit A-3
                                                                  Pg 10 of 13

                                                                    Ch. 11 Trustee of Liddle & Robinson
                                                                            Employee Time Detail
                                                                     July 1, 2020 through July 31, 2020


                                                                                                                                     Values
  Date      Initial         Project Category                               Explanation of Work Performed                              Rate              Time
7/1/2020      PD      Asset Analysis and Recovery - At Counsel's request, prepare time detail from TABS system and prepare lodestar $ 305.00                1.4
                      Accounts Receivable & WIP analysis re: Charles Lawrence

7/2/2020      JS      Asset Analysis and Recovery - Review TABS time and lodestar report re: Charles Lawrence                             $    795.00       0.3
                      Accounts Receivable & WIP

7/9/2020     MD                Tax Issues             Review JLL estate K-1                                                               $    420.00       0.4
             PD         Business Analysis - Wind      Call with J. Sordillo re: notice of dissolution mailing to former clients           $    305.00       0.3
                          Down of Operations
                                                      Call with J. Sordillo and correspondence with Trustee and Counsel re: dissolution   $    305.00       0.7
                                                      notice mailing and deadline to complete
                                                      Correspondence with CBIZ regarding logistics and supplies to complete task,         $    305.00       0.4
                                                      coordinate with staff for task re: dissolution notice mailing
7/10/2020     JS       Teleconferences/Meetings -     Call with J. Flaxer and M. Weinstein re: status of closure and cash collateral      $    795.00       0.5
                            Trustee/Counsel           budget
                        Business Analysis - Wind      Cash collateral budget review                                                       $    795.00       0.3
                          Down of Operations
                                                      Coordinate mailing of notice of disposition of files to L&R clients with P.         $    795.00       0.3
                                                      Donnelly and M. Weinstein
7/13/2020     JS        Business Analysis - Wind      Mailing of Notice of Disposition                                                    $    795.00       6.0
                          Down of Operations
             PD         Business Analysis - Wind      At the request of the Trustee and Counsel, prepare notices of dissolution and final $    305.00       9.3
                          Down of Operations          mailing packages of approx. 700 dissolution notices to active clients in the 10
                                                      year pre-petition period

             SB         Business Analysis - Wind      At the request of the Trustee and Counsel, prepare final mailing package of          $   195.00       8.0
                          Down of Operations          approx. 700 dissolution notices to active clients in the 10 year pre-petition period


7/14/2020    PD         Business Analysis - Wind      Prepare summary analysis and correspondence with Trustee re: post petition          $    305.00       0.4
                          Down of Operations          receipts lodestar allocation
                                                      At request of Counsel, prepare and provide listing of client mailing contact        $    305.00       0.5
                                                      information for approx. 700 contacts
7/15/2020     JS        Business Analysis - Wind      Call with M. Solomon re: notice of disposition                                      $    795.00       0.2
                          Down of Operations
7/16/2020    PD       Recordkeeping, Bookkeeping      Review bank statements and update Debtor's books and records re: June 2020          $    305.00       2.3
                      and Accounting for the L&R      activity
                                 estate
                          Case Administration -       Prepare draft June 2020 MOR                                                         $    305.00       3.8
                          Preparation of MOR
7/17/2020     JS          Case Administration -       Review June MOR                                                                     $    795.00       0.3
                          Preparation of MOR
                      Asset Analysis and Recovery -   Review tabs detail for Ainsley and JLL                                              $    795.00       0.2
                      Accounts Receivable & WIP

             PD         Business Analysis - Wind    Update wind down cash collateral budget with actual activity re: June 2020            $    305.00       1.8
                          Down of Operations
                      Asset Analysis and Recovery - At the Trustee's request, prepare and send time detail from TABS3 re: Ainsle          $    305.00       0.9
                      Accounts Receivable & WIP

7/20/2020    PD       Asset Analysis and Recovery - At the request of the Trustee, review and download TABS3 transaction detail for $          305.00       1.9
                      Accounts Receivable & WIP five selected case to assess J. Liddle time entries and reconciliation;
                                                    correspondence with Trustee re: same
7/21/2020    PD           Case Administration -     Update June MOR at the Trustee's request and send for filing                    $          305.00       0.4
                          Preparation of MOR
                      Asset Analysis and Recovery - At the request of the Trustee, coordinate, organize and send client engagement  $          305.00       0.1
                      Accounts Receivable & WIP letters re: Ainsle and GSK class action

7/22/2020     JS          Case Administration -     Review and edit MOR                                                                   $    795.00       0.5
                          Preparation of MOR
                        Business Analysis - Wind    Research NYS employment tax filings for Trustee re: Gelber issue                      $    795.00       0.4
                          Down of Operations
                      Asset Analysis and Recovery - Review questions on Ainslie case for the Trustee and provide analysis.                $    795.00       0.5
                      Accounts Receivable & WIP

             PD         Business Analysis - Wind    Call with PayChex re: NYS-45 preparation; email to R. Lynne re: same                  $    305.00       0.6
                          Down of Operations
                      Asset Analysis and Recovery - At the request of the Trustee, coordinate, organize and send client engagement        $    305.00       0.5
                      Accounts Receivable & WIP letters re: Ainsle and GSK class action

                                                      Review email from Trustee and prepare reconciliation and correspondence in          $    305.00       0.9
                                                      response re: Ainsle
7/23/2020     JS        Business Analysis - Wind      Follow up with R. Lynne re: NYS payroll tax filings                                 $    795.00       0.3
                          Down of Operations
7/29/2020     JS      Case Administration - General Read motion to convert and analyze financial claims made, call with P. Donnelly       $    795.00       0.3
                                                    re: same
             PD       Case Administration - General Read motion to convert to Chapter 7 filed by secured lender's counsel and call        $    305.00       0.5
                                                    with J. Sordillo re: same
7/30/2020     JS      Case Administration - General Analysis and review of motion to convert                                              $    795.00       0.4

                                                    Call with P. Donnelly re: motion to convert and analysis                              $    795.00       0.2
             PD       Case Administration - General Review monthly fee statements of professionals and update monthly cash flow           $    305.00       1.4
                                                    analysis re: accrued and unpaid professional fees
  19-12346-shl               Doc 331                 Filed 08/18/20 Entered 08/18/20 17:13:11                                                           Main Document
                                                                                                                                                                         Exhibit A-3
                                                                 Pg 11 of 13

                                                                  Ch. 11 Trustee of Liddle & Robinson
                                                                          Employee Time Detail
                                                                   July 1, 2020 through July 31, 2020


                                                                                                                                          Values
   Date     Initial        Project Category                                   Explanation of Work Performed                                Rate       Time
7/30/2020     PD      Case Administration - General Update monthly cash flow analysis re: estimated accrued professional fees in wind-   $ 305.00         0.5
                                                    down period
                                                    Call with J. Sordillo re: motion to convert and analysis                             $   305.00       0.2
                                                    Prepare monthly cash flow analysis of Debtor operations for the pre and post         $   305.00       2.2
                                                    Trustee appointment periods to facilitate in response to motion to convert
                                                    Finalize monthly cash flow analysis for Debtor operations in the pre and post        $   305.00       0.8
                                                    Trustee appointment periods to facilitate in response to motion to convert and
                                                    send to Trustee and Counsel
                        Business Analysis - Wind    Correspondence with Counsel re: Ainsle group document production                     $   305.00       0.6
                          Down of Operations
                                                    Total                                                                                                51.5

                                                     Blended Rate @ $395                                                                 $   395.00      51.5   $   20,342.50
                                                     Grand Total                                                                                         51.5   $   20,342.50
19-12346-shl   Doc 331   Filed 08/18/20 Entered 08/18/20 17:13:11   Main Document
                                     Pg 12 of 13




                                 Exhibit B
19-12346-shl   Doc 331       Filed 08/18/20 Entered 08/18/20 17:13:11          Main Document
                                         Pg 13 of 13                                 Exhibit B

                             Ch. 11 Trustee of Liddle & Robinson
                                        Expense Details
                              July 1, 2020 through July 31, 2020


               Sum of Fees
                       Expense Type                Initial       Total
               PACER                          No Staff Allocated       99.80
               PACER Total                                             99.80

               Grand Total                                         $   99.80
